CONSULTING AGREEMENT


CONSULTING AGREEMENT made this ____ day of January, 2011, by and between Timothy
Sherlock (“Consultant”) and Energy Composites Corporation (“Company”).


Recitals


Company desires to obtain the advice and assistance of Consultant in the areas
of accounting and finance and other related areas and Consultant desires to
provide such services to Company, all subject to the terms and conditions of
this Agreement.


NOW, THEREFORE, in consideration of the mutual promises of the parties and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Consultant and Company agree as follows:


1. Services.  Consultant shall during the term of this Agreement provide
accounting, financial and business services to Company (the “Services”).  The
Services shall be provided as and when requested by the President of Company or
his designee and Consultant shall in the performance of the Services act in, and
use its best efforts to protect and promote, the interests of
Company.  Consultant shall provide such reports and other information regarding
the provision of the Services as Company may request from time to
time.  Consultant shall provide all labor, tools, equipment and materials
necessary for the performance and completion of the Services.


2. Payment for Services.  Company shall pay Consultant for the Services at the
rate of Sixty Dollars ($60.00) per hour for each hour devoted to the performance
of the Services (the “Fees”).  All Fees shall be paid within fifteen (15) days
of receipt by Company of Consultant’s invoice.  Consultant shall submit invoices
for Services rendered on a biweekly basis and all invoices shall include a
narrative description of the specific Services performed by date and the time
spent on the task described.


3. Expenses.  Company shall reimburse Consultant for all reasonable and
necessary out-of-pocket expenses actually incurred by Consultant in performance
of the Services.  Consultant shall be solely responsible for any and all income,
sales and other taxes related to Fees earned or the Services provided hereunder.


4. Term of Agreement.  The term of this Agreement shall commence on the date
hereof and continue until terminated by either party upon written notice to the
other.  The obligations arising under Sections 5 and 6 shall survive the
termination of this Agreement.


5. Representation and Warranties.  Consultant hereby represents and warrants
that: (i) all Services shall be performed with due care, skill and diligence and
in accordance with all applicable laws, with the degree of skill and judgment
reasonably and customarily exercised by professionals performing services of a
similar nature; and (ii) this Agreement and the performance by Consultant of
Consultant’s obligations hereunder shall not constitute a breach of or otherwise
violate any law or any agreement, arrangement or relationship between Consultant
and any third party.  The representations and warranties set forth herein shall
survive the termination of this Agreement.
 

--------------------------------------------------------------------------------


 
6. Confidentiality.  Consultant acknowledges and agrees that in connection with
the performance of the services hereunder Consultant may be exposed or have
access to, become familiar with or assist in the development of confidential
information related to Company and other information related to the business of
Company or its customers or vendors which is considered confidential by Company
or its customers or vendors and not otherwise available to the general public,
including but not limited to trade secrets, customer or vendor orders, designs,
pricing, projects, lists and other information, engineering, production and
manufacturing designs, equipment, techniques, methods, processes and
specifications, and sales, marketing, accounting, administrative, operational
and financial plans, analysis, surveys, forecasts, data, lists, systems,
policies, records and other information (“Confidential
Information”).  Consultant understands and acknowledges that the
misappropriation or disclosure of Confidential Information to any third party
during or after termination of this Agreement may cause irreparable harm to
Company and its customers.  Consultant shall not, during or at any time after
the termination of this Agreement, disclose to any person any Confidential
Information.  Consultant shall also use its best efforts to prevent the
unauthorized disclosure of Confidential Information.  Consultant will not
misappropriate or threaten to misappropriate any Confidential Information
through disclosure or use, nor will the Consultant utilize Confidential
Information for direct or indirect personal profit or gain.  All files, records,
documents, and other materials comprising, containing or relating to
Confidential Information, whether prepared or created by Consultant or in or
subject to Consultant’s control or possession, are and shall remain the
exclusive property of Company.  Consultant shall upon request and as directed by
Company either destroy (and provide a certification to Company of such
destruction) or deliver to Company all Confidential Information without
retaining copies.  Consultant, if and when requested by Company, shall execute
and deliver such documents and take such other action as may be necessary to
effectuate the intent of this paragraph.  Consultant acknowledges and agrees
that this Agreement may be enforced by Company through injunctive relief,
damages and/or any other remedy allowed by law.


7. Notices.  Any notice required or permitted by this Agreement shall be written
and delivered personally or by email, facsimile, commercial courier or mail,
certified mail, postage prepaid, to:
 
Company:
Energy Composites Corporation
 
Attn: Jamie L. Mancl
 
4400 Commerce Drive
 
Wisconsin Rapids, WI  54494
 
Facsimile:  715-421-2048
 
Email: jamie.mancl@energycompositescorp.com
Consultant:
   
Timothy Sherlock
 
W71 N458 Mulberry Avenue
 
Cedarburg, WI  53012
 
Facsimile:
     
Email: t_sherlock@hotmail.com

 

--------------------------------------------------------------------------------


 
8. Independent Contractor.  In connection with this Agreement, each party is an
independent contractor and shall not have any authority to bind or otherwise
obligate the other.  Nothing herein shall be deemed or construed to create an
employment, joint venture, partnership or agency relationship between the
parties for any purpose.  As an independent contractor, the mode, manner, method
and means used by Consultant in the performance of Services shall be of
Consultant’s selection and under the sole control and direction of Consultant.
Consultant’s daily schedule and hours worked under this Agreement on any given
day shall generally be subject to Consultant’s discretion.  Consultant agrees to
treat all Fees as payments received by an independent contractor for all tax
purposes and to pay any and all taxes payable in connection with Consultant’s
engagement hereunder, including, without limitation, all applicable income and
self employment taxes. Consultant shall indemnify and hold harmless Company from
direct liability for any and all federal, state and local taxes or assessments
of any kind arising out of any payment made by Company to Consultant hereunder.
Consultant shall not by reason of the Services provided hereunder be entitled to
any benefits provided by Company to any of its employees, including, without
limitation, any retirement plan, insurance program, medical benefits plan or any
other fringe benefit program sponsored and maintained by Company for its
employees.


9. Assignment.  Consultant shall not assign Consultant’s rights, duties or
obligations under this Agreement, in whole or in part, without the prior written
consent of Company.


10. Entire Agreement.  This Agreement contains all agreements, representations,
and understandings of the parties with respect to the subject matter
hereof.  This Agreement may be modified only upon the written agreement of both
parties.


11. Governing Law.   This Agreement shall be governed by and construed in
accordance with the applicable internal rules and laws of the State of
Wisconsin, notwithstanding any choice of law rules which may direct the
application of the laws of another jurisdiction.


12. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
 

  TIMOTHY SHERLOCK                       ENERGY COMPOSITES CORPORATION    
 
         
 
By:
        Jamie L. Mancl       President          

 

--------------------------------------------------------------------------------


 


 